Downer, J.
The appellant’s counsel maintains that the circuit court erred in overruling the demurrer of the appellant to the complaint, because three several causes of action are improperly united: 1st. A cause of action against the banking *30corporations, to recover property, or its value, belonging to the Milwaukee, Chicago and St. Louis Steam Towing and Freight Co. 2d. A cause of action against certain defendants as delinquent stock subscribers. 3d. A cause of action against some of the defendants as directors, founded on sec. 28, ch. 73, R. S.
We are of opinion that the complaint does not set out a cause of action under sec. 23. That section provides that ‘ ‘ If the president, directors or secretary of any such corporation shall intentionally neglect or refuse to comply with the provisions of, and to perform the duties required of them respectively by, the seventeenth, eighteenth and nineteenth sections of this chapter, such of them so neglecting or refusing shall jointly and severally be liable, in an action founded on this chapter, for all the debts of such corporation contracted during the period of any such neglect and refusal.” It is not averred in the complaint that any of the directors or officers of the company intentionally neglected or refused to comply with the provisions of, and to perform the duties required of them by, those sections: and also other essential allegations are wanting to make a cause of action founded on that chapter, or the 23d section of it. We agree, however, with the attorney of the apellant so far as this, that if there were a cause of action set out under that section, it could not be united with the others.
The two first named causes of action may be united. Winslow v. Dousman, 18 Wis., 456.
By the Court. — The judgment of the circuit court is affirmed, with costs.
A motion for a rehearing was afterwards denied.